Citation Nr: 1703904	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-47 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, other than opiate and benzodiazepine dependence, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A hearing was held in March 2010 before a Decision Review Officer (DRO) at the RO, and a transcript of this hearing is of record.

These issues were previously before the Board in August 2015, when the Board remanded the appeal and directed the RO to provide the Veteran a videoconference hearing.  In response, the RO scheduled the Veteran for a hearing on September 14, 2016 at the RO.  The RO provided the Veteran with letters notifying him of the time and place to appear for this hearing in August 2016 and September 2016.  Although there is no indication in the record from the RO, VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran did not report for this hearing.  There is no evidence that the Veteran provided good cause for his failure to appear at this hearing, and neither the Veteran nor his accredited representative has requested that the hearing be rescheduled.

In light of above, the Veteran's prior hearing request is withdrawn, and the Board's August 2015 remand directive has been substantially completed.  See 38 C.F.R. § 20.704 (d) (2016); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Characterization of an issue on appeal

The Veteran initially filed a claim for service connection for PTSD in February 2009.  In addition to PTSD, which was diagnosed by the May 2010 and November 2012 VA examination reports, the record includes a post-service diagnosis of anxiety disorder, NOS.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that, in determining the scope of an issue, the Board must consider the Veteran's description of the issue, symptoms described, and the information submitted or developed in support.  Id. at 5.  

Further, during the pendency of this appeal, the RO granted entitlement to service connection for opiate and benzodiazepine dependence as secondary to a service-connected cervical spine disability in a January 2013 rating decision.  Although this allowance resulted in establishment of service connection for an acquired psychiatric disability, the Court has held that separately diagnosed psychiatric conditions may be separately rated if they result in different manifestations.  Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009).  Accordingly, the issue on appeal has not been abrogated by this allowance.  

In light of the above evidence and the Court's holdings in Clemons and Amberman, the Board recharacterized the issue on appeal as shown on the title page of this remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary for additional development.  

Initially, the Board notes that the record for review is incomplete.  The most recent VA treatment records associated with the claims file are from the Bedford VA Medical Center (VAMC), dated to October 2012.  However, an April 2015 VA PTSD examination indicated ongoing VA treatment at the Bedford VAMC.  In dated February 2014 correspondence, the Veteran also identified VA medical treatment for PTSD at the VA Boston HCS and indicated treatment at a Northampton VA facility, noted to be VA Central Western Massachusetts Healthcare System.  The identified records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the May 2010 VA PTSD examination report and a private statement from a social worker reflect that the Veteran has received private psychiatric treatment at Mt. Auburn Hospital in Cambridge, Massachusetts, and McLean Hospital, respectively.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or to submit copies of any relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1).  

Acquired psychiatric disability

The Board concludes that the VA psychiatric examinations provided and opinions obtained are inadequate for the purpose of adjudicating the issue.  In this respect, May 2010 and November 2012 VA PTSD examinations provide diagnoses of "service-related" PTSD and anxiety disorder, NOS.  However, later VA psychiatric examinations rule out a PTSD diagnosis and do not address the prior diagnosis of anxiety disorder, NOS.  It is unclear whether these psychiatric diagnoses were previously rendered in error, or whether the diagnosed disabilities changed, evolved, and/or resolved over time.  Even if any of these psychiatric disabilities have resolved since initially diagnosed, the Board notes that the Court has held that service connection may be established for any disability present during any point during the appellate process.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As these complex matters of medical uncertainty are outside the Board's purview, a remand for another VA psychiatric examination and clarifying opinions is necessary.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Left shoulder disability

The Veteran's entrance examination report reflects that he had a left shoulder disability that pre-existed service.  This was noted by the April 2010 VA examiner, who stated "...the left shoulder condition should mostly caused [sic] by abnormal anatomy [status post] of [sic] surgery."  This statement is inadequate for adjudication of the issue, as it does not diagnose or ruled out a current left shoulder disability or provide opinions regarding etiology or the presumption of aggravation, to include whether the latter applies (due to medical evidence of worsening during service), and if so, could be rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304 (b), 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004).

Right shoulder disability

Concerning a right shoulder disability, the April 2010 VA examiner diagnosed a right shoulder strain.  However, it appears that the seemingly unfavorable opinion was rendered with regard to the source Veteran's reported shoulder pain, rather than the etiology of the diagnosed disability - a right shoulder strain.  In this regard, the Board concludes that an additional VA examination is necessary to determine the etiology of the diagnosed shoulder disability, rather than the source of the pain reported in the Veteran's shoulders.  

Residuals of a head injury

The Board finds that the March 2010 VA examination report is inadequate for the purpose of adjudicating the issue.  The March 2010 VA examiner noted in-service and post-service symptoms of the reported head injury, to include short-term memory loss, headaches, stuttering, sleep disturbance, and anxiety, and these symptoms were tenuously attributed to PTSD - a psychiatric diagnosis which has since been called into question.  As such, the Board concludes that another VA examination and clarifying opinions must be provided and obtained, respectively.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA letter concerning the claim for service connection for PTSD and request that the Veteran provide information regarding any in-service stressor.  

2.  Obtain all records of VA treatment from the Bedford VAMC dated from October 2012 to the present and all records from the VA Central Western Massachusetts Healthcare System (referred to by the Veteran as Northampton), and VA Boston Healthcare System.  All attempts to obtain these records must be documented in the claims file.  

3.  Contact the Veteran and request that he complete and submit to VA a signed authorization for each private medical healthcare provider from whom he has received treatment for the disabilities on appeal.  The Board is specifically interested in records from McLean Hospital (associated with Harvard Medical School) and Mt. Auburn Hospital in Cambridge, Massachusetts.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain these identified records.  All development efforts with respect to this directive should be associated with the claims file.  

4.  Thereafter, schedule the Veteran for an examination(s) to determine the current nature and etiology of any disability of either shoulder or residual of a head injury present during the appeal period.  The claims file must be made available to the examiner in conjunction with the examination.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked address the following: 

a.  Identify any head injury residuals and provide or rule out a diagnosis of a traumatic brain injury (TBI) present during the appeal period (since May 2006).  

b.  If a TBI is not diagnosed, please comment on the Veteran's in-service and post-service symptoms of short-term memory loss, headaches, stuttering, and sleep disturbance, and psychiatric symptoms, to include another diagnosis to which these symptoms may be attributed.  

c.  For any diagnosed TBI or residual of a head injury, opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service. 

d.  Identify any right shoulder disability present during the appeal period (since May 2006).  

e.  If a right shoulder strain is not diagnosed, please comment on the earlier diagnosis of record, to include whether such was made in error or has since resolved.  

f.  For any right shoulder disability identified during the appeal period, provide an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service.

g.  Did the preexisting left shoulder disability increase in severity during active service? 

h.  If so, provide an opinion concerning whether the disability clearly and unmistakably was not permanently aggravated beyond the normal progression of the disease during service.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.  

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to be conducted by a VA psychologist or psychiatrist.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his examination, the examiner is asked address the following: 

a.  Identify all acquired psychiatric disabilities present during the appeal period.

b.  Comment on the earlier diagnoses of record, to include PTSD and anxiety disorder, and whether such was made in error or has since resolved.  

c.  For each diagnosed psychiatric disability identified in part (a) (other than personality disorder), provide an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service.

d.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

6.  Thereafter, readjudicate the issues on appeal.   If any benefit sought is not granted, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




